Title: From John Adams to Arthur Lee, 28 November 1778
From: Adams, John
To: Lee, Arthur


     
      
       28 Novr. 1778
      
     
     The Bearer, is first Lt. of the Boston—was sent by the Navy Board at Boston to S. Carolina and thence to France Commander of the Dispatch: but was taken. I think our Rule has been to lend Lts. of the Frigate’s twenty Guineas, but considering Browns unhappy Circumstances on Account of Cloaths, and knowing his long Attachment to our Cause and his uncommon Merit, I wish he could have more but have not ventured to propose it. Dr. F. is gone out.
    